Citation Nr: 1500558	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left little finger injury, to include mild chondrolysis and remote left fifth metacarpal fracture deformity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1969 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveal a copy of the informal hearing presentation.  


FINDING OF FACT

Mild chondrolysis involving the left interphalangeal joints and remote left fifth metacarpal fracture deformity are attributable to service.  


CONCLUSION OF LAW

Mild chondrolysis involving the left interphalangeal joints and remote left fifth metacarpal fracture deformity were incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Although the Veteran's service treatment records do not contain documentation of treatment rendered for a left little finger injury, at a September 2012 VA examination, the Veteran reported that, while he was deployed in Vietnam in 1970, he was building a power pit and carrying a heavy steel strip with another soldier.  He stated that the other soldier dropped his end of the steel strip and the Veteran's left littler finger was caught under the strip when it landed on the ground.  He further reported that he was medivacked to a field hospital where he had surgery on the left littler finger and it was splinted.  The Veteran's statements are corroborated by a photograph that he submitted in conjunction with his July 2011 Notice of Disagreement wherein the Veteran's left little finger was bandaged.  The Board therefore finds that the Veteran's report of an in-service injury credible.  

At January 2012 and September 2012 VA examinations, the Veteran reported that he has experienced residuals since the in-service injury, to include decreased sensitivity to heat and touch.  

Clinical testing also showed evidence of deformity from a prior fracture.  Specifically, a May 2001 X-ray examination report contained an impression that the fifth metacarpal was deformed from a previous fracture.  Furthermore, an X-ray examination taken in conjunction with a September 2012 VA examination contained an impression of mild bilateral chondrolysis involving the interphalangeal joints of both hands, probably related to early osteoarthrosis; no fracture deformity involving the fifth digits; and remote left fifth metacarpal fracture deformity and distal left radial fracture deformity with plating.  

Based upon the record, the Board is unable to dissociate the current disability of mild chondrolysis and remote left fifth metacarpal fracture deformity from the in-service injury or the lay evidence of residuals since the injury.

To the extent that there are negative medical opinions, those opinions contain errors of fact or do not take into account the Veteran's credible lay testimony.  The opinions are therefore of no probative value.  As the evidence supports the claim, service connection is granted.



ORDER

Service connection for mild chondrolysis involving the left interphalangeal joints and remote left fifth metacarpal fracture deformity is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


